UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1656


ISRAEL ACUNO RUBIO,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 30, 2018                                Decided: December 14, 2018


Before WILKINSON, DUNCAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chester Smith, SMITH LAW ASSOCIATES, PLLC, Virginia Beach, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Manuel A. Palau, Trial Attorney, UNITED STATES DEPARTMENT OF
JUSTICE, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Israel Acuno Rubio, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing Rubio’s appeal from the

Immigration Judge’s denial of Rubio’s applications for withholding of removal and

protection under the Convention Against Torture. We have thoroughly reviewed the

administrative record and conclude that substantial evidence supports the Board’s

determinations. With regard to Rubio’s allegations of ineffective assistance of counsel,

we lack jurisdiction to review these claims because Rubio did not properly raise them

before the Board. See Massis v. Mukasey, 549 F.3d 631, 638 (4th Cir. 2008) (“[U]nder 8

U.S.C. § 1252(d)(1), an alien’s failure to dispute an issue on appeal to the [Board]

constitutes a failure to exhaust administrative remedies that bars judicial review.”). For

the remainder of Rubio’s claims, we deny the petition for review for the reasons stated by

the Board. See In re Rubio (B.I.A. May 15, 2018). Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2